      Case 1:19-cv-02431-AJN-SDA Document 185 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           9/15/2021
 Elohim EPF USA, Inc.,

                                 Plaintiff,
                                                             1:19-cv-02431 (AJN) (SDA)
                    -against-
                                                             ORDER
 162 D & Y Corp. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, and for the reasons stated on the

record, it is hereby Ordered that the Letter Motion by Defendants 162 D & Y Corp., Y & P Bayside

Corp., Musicbox KTV, Inc., SS Noblesse House, Inc., Place of Happy & Lucky, Inc., YS2 Enterprises,

Inc., Sagwa Namoo, Inc., Open Karaoke Corp., Whitestone Bell, Inc., Base Karaoke, Inc., Dong

Hyun Ha, Phil Sook Cho, Hyun Hak Yi, Kyung Soon Nam, Anthony Kim, Kyung A. Chung, Ku Ho You,

Winnie H. Chung, and Dong Hun Kim (the “Moving Defendants”) to compel Plaintiff to produce

and supplement certain discovery materials (ECF No. 178) is DENIED WITHOUT PREJUDICE.

       The parties are Ordered to meet and confer in good faith in an effort to resolve and/or

narrow the disputes at issue. If the parties cannot agree, the Moving Defendants may file a

motion to compel specific discovery in accordance with my Individual Practices.

SO ORDERED.

DATED:         New York, New York
               September 15, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
